Case: 2:18-cv-00143-WOB-CJS Doc #: 12 Filed: 01/28/19 Page: 1 of 3 - Page ID#: 62



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                     COVINGTON

                                     ELECTRONICALLY FILED


CIVIL ACTION NO: 18-143-WOB-CJS

UNITED STATES OF AMERICA                                             PLAINTIFF

vs.

NIAN F. HOGAN, et al.                                                DEFENDANTS


                                    MOTION FOR
                         REPORT OF WARNING ORDER ATTORNEY


       Comes now the undersigned, James M. West, Warning Order Attorney for

Defendant, Nian F. Hogan and Unknown Spouse of Nian F. Hogan (hereinafter referred

to as "Defendants"), and for his report states as follows:

       1.         That he is and was at all times mentioned herein a duly qualified and

regularly practicing attorney in the Federal District Court for the Eastern District of

Kentucky, Northern Division at Covington.

       2.         That pursuant to the Order of the Honorable Candace J. Smith, dated

December 11, 2018, the undersigned was appointed Warning Order Attorney for

Defendants for the express purpose of notifying Defendants of the nature and pendency

of this action.

       3.         That subsequent to said appointment, the undersigned made a careful

examination of certain records filed with the Court; that he caused a letters to be mailed

by certified and regular mail to Defendant, Nian F. Hogan, 122 Indian Hill Drive,

Crittenden, KY 41030 on January 7, 2019.

       4.         That subsequent to said appointment, the undersigned made a careful

examination of certain records filed with the Court; that he caused a letter to be mailed
Case: 2:18-cv-00143-WOB-CJS Doc #: 12 Filed: 01/28/19 Page: 2 of 3 - Page ID#: 63


by certified and regular mail to Defendant, Unknown Spouse of Nian Hogan, 122 Indian

Hill Drive, Crittenden, KY 41030 on January 7, 2019.

      4.     On January 10, 2019, the certified mail return receipt was returned to

Warning Order Attorney signed by Janie Hogan, POA for both Nian F. Hogan and

Unknown Spouse of Nian F. Hogan.

      5.     On January 10, 2019, office of this Warning Order Attorney received a

telephone call from Janie Hogan. Ms. Hogan advised that she is the Power of Attorney

of Nian F. Hogan. She advised that she received the correspondence sent to both

Defendants. Janie Hogan advised that in 2017, it was determined, by Nian F. Hogan’s

physicians, that she could no longer live by herself due to acute dementia. Defendant,

Nian F. Hogan, is currently a resident at Genesis-Grant County located in Williamstown,

Kentucky. Janie Hogan also advised that

      6.     This Warning Order Attorney has made diligent efforts to attempt to

identify and inform Unknown Spouse of Nian F. Hogan. According to Defendant, Nian

F. Hogan’s, Power of Attorney, Defendant, Nian F. Hogan was married to Leonard

Hogan. Mr. Hogan passed away approximately fifty (50) years ago and Defendant,

Nian F. Hogan never re-married. Therefore, there would be no unknown spouse of

Nian F. Hogan.

      7.     That the undersigned attempted to locate the Defendant by internet

search.

      8.     That the undersigned has exercised due diligence in this case and was able

to locate Defendant, Nian F. Hogan.

      9.     That without the input and communication of Defendant, the undersigned is

unable to make a defense on their behalf.
Case: 2:18-cv-00143-WOB-CJS Doc #: 12 Filed: 01/28/19 Page: 3 of 3 - Page ID#: 64


       10.    That during his investigation herein, the undersigned gained knowledge

that the Defendant, Nian F. Hogan, currently is a resident of Genesis-Grant County due

to acute dementia.

       WHEREFORE, the undersigned prays as follows:

       A.     That this report be accepted by the Court, filed of record and made an

integral part of these proceedings;

       B.     That the rights of Defendant be protected;

       C.     That he be afforded a reasonable fee for his services rendered herein; and

       D.     For any and all further and proper relief to which Defendant may appear

entitled.

                                                Respectfully submitted,

                                                /s/ James M. West
                                                JAMES M. WEST (KBA #84584)
                                                2045 Dixie Highway
                                                Ft. Mitchell, KY 41011
                                                (859) 341-0600
                                                (859) 341-1876 (Fax)
                                                Warning Order Attorney for Defendants

                                      CERTIFICATION

      On January 28, 2019, I electronically filed this document through the CM/ECF
system, which will send the notice of electronic filing to:

George Mason, Jr., Esq.
Attorney for Plaintiff

                                                /s/ James M. West
                                                JAMES M. WEST
